Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 13
Claim 13 recites “exactly two stroke ring adjustment devices”.  However, the Applicant does not explain why “exactly two stroke ring adjustment devices” is important.  The Office considers that the determination of screw number is within the skill of person with ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,433,166 to Birkemeier.
In Reference to Claim 11
Birkemeier discloses a vane-type gas pump comprising: a pump housing which is configured to form a pump chamber in which a pump rotor comprising at least one slidable sliding element (Fig. 2, 29) is rotatably mounted, at least one fluid inlet (Fig. 2 showed an inlet) opening and at least one fluid outlet (Fig. 2 shows an outlet) opening being dedicated to the pump chamber, the pump housing comprising, a closed stroke ring (Fig. 1, 28), a first separate thrust washer (Fig. 1, 37), and a second separate thrust washer (Fig. 1, 38); at least one stroke ring adjustment device (Fig. 1, 48) which is configured to axially clamp the closed stroke ring directly to the first separate thrust washer; and at least one separate housing clamping device (Fig. 1, 40) which is configured to axially clamp the first separate thrust washer, the closed stroke ring, and the second separate thrust washer together.
In Reference to Claim 12
Birkemeier discloses wherein the at least one stroke ring adjustment device is a threaded screw (As showed in Fig. 1, both 40 and 48 are threaded screw).
In Reference to Claim 13
Birkemeier discloses exactly two stroke ring adjustment devices (Fig. 2, shows two screw 48) are provided as the at least one stroke ring adjustment device, and Page 5 of 7the closed stroke ring is axially clamped to the first separate thrust washer by the exactly two stroke ring adjustment devices.
In Reference to Claim 14

In Reference to Claim 19
Birkemeier discloses a respective one of the at least one stroke ring adjustment device and a respective one of the at least one housing clamping device are arranged adjacent to each other (Fig. 2, as show 39 and 48 are next to each other).
In Reference to Claim 20
Birkemeier discloses the closed stroke ring (Fig. 1,  28) is screwed directly to the first separate thrust washer (Fig. 1, 37) by the at least one stroke ring adjustment device (Fig 1, 48 or 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Birkemeier in view of US Patent Publication 2007/0261237 to Vogel.
In Reference to Claim 16
Birkemeier discloses the vane pump with the sliding vane.
Birkemeier does not teach the running condition of the vane pump.
Vogel discloses the vane pump can be uses a dry-run pump. (Paragraph 5)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Birkemeier to incorporate teachings from Vogel.  Doing so, would result in the Birkemeier being used in a dry-run condition as being taught by Vogel since Vogel teaches that each type of vane has its unique advantage.  Birkemeier discloses the recited pump in terms a structure.  A person with ordinary skill in the art will determine the operation environment of the pump.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birkemeier.
In Reference to Claims 17 and 18
Birkemeier discloses a gap between the rotor and inner wall of the chamber is 0.001 to 0.002 inch.  
Birkemeier does not teach the gap is 0.1 or 0.2 mm.
Birkemeier teaches the very small clearance being necessary for the free turning of the rotor, not yet causing any appreciable losses from the compression of exhaust side to the intake or suction side, it should be understood that any clearance will vary in accordance with the parameters of the structure. (Col. 2, Line 65-72). Therefore, a person with ordinary skill in the art will determine the clearance between the rotor and the inner wall of the chamber.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Birkemeier in view of US Patent 4,799,867 to Sakamaki.
In Reference to Claim 15
Birkemeier discloses the screw secure the second end plate to of the vane compressor.
Birkemeier does not teach a recess formed on the second end plate.
Sakamaki teaches recess formed on the second end plate (Fig. 1, 2) for the locking screw (Fig. 1, 3)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Birkemeier to incorporate teachings from Sakamaki.  Doing so, would result in a sink hole being formed on the cover plate for position the locking screw.  Both inventions of Birkemeier and Sakamaki are in the same field of endeavor, Sakamaki teaches a method of easy positioning the screw.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/21/2021